UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SB-2 NANOVIRICIDES, INC. (Name of Small Business Issuer in its charter) Nevada 8731 76-0674577 (State or other jurisdiction of incorporation or organization) (Primary SIC Code) (I.R.S. Employer Identification No.) 135 Wood Street, Suite 205 West Haven, Connecticut 06516 (Address of Principal Executive Offices) (Zip Code) (203) 937-6137 Issuer’s telephone number Copies of notices and other communications should be sent to: Dr. Eugene Seymour Peter Campitiello, Esq. 135 Wood Street, Suite 205 Tarter Krinsky & Drogin LLP West Haven, Connecticut 06516 1350 Broadway Telephone: (203) 937-6137 New York, New York 10018 Facsimile: (203) 937-6137 Telephone: (212) 216-8085 Facsimile: (212) 216-8001 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. £ 1 CALCULATION OF REGISTRATIONFEE Title of Each Class ofSecurities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Common Stock, $0.001 par value per share 2,805,000 $ 0.40 $ 1,122,000 $ 44.11 Common Stock, $0.001 par value per share, issuable upon exercise of outstanding warrants 450,000 $ 0.40 $ 180,000 $ 7.07 TOTAL 3,255,000 $ 0.40 $ 1,302,000 $ 51.18 (1) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) under the Securities Act of 1933 based on the average of the high and low sale price of the common stock as reported on the Over-the-Counter Bulletin Board on January 3, 2008. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1 EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. 2 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. NanoViricides, Inc. 3,255,000shares of Common Stock This Prospectus relates to the resale by selling stockholders (the “Selling Stockholders”) of3,255,000 shares of our common stock $0.001 par value (the “Common Stock”), including (i)2,805,000 shares of our issued and outstanding Common Stock and (ii) 450,000 shares of Common Stock issuable upon exercise of outstanding warrants. We are not selling any shares of Common Stock in this offering and, as a result, will not receive any proceeds from this offering. All of the net proceeds from the sale of our Common Stock will go to the Selling Stockholders. We may, however, receive proceeds in the event that some or all of the warrants held by the Selling Stockholders are exercised for cash. The shares of common stock will be sold by the Selling Security Holders upon the basis of fluctuating market prices or privately negotiated prices. These prices will fluctuate based on the supply and demand for the shares of the Common Stock. Our common stock is traded on the OTC Bulletin Board under the symbol “NNVC”. The closing price for our common stock on January 3, 2008was $0.40.
